DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 3/25/2022, 4/5/2021, and 8/25/2020 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendments to the Specification that “the duct 31 and housings form a conduit which is closed from the container” (emphasis added), “the fan driving or pulling the air along the duct from the inlet through each of the housings to the outlet with the air entering the inlet passing along the duct through each housing in turn to the outlet;” the wire supports 343 being “bent wire transverse wires, and the rails 345 and 347, side arm 346, and second side 348 being “wire portions” (emphasis added). Regarding the new disclosures regarding the duct and housing forming a conduit closed from the container such that the air in the duct “pass[es]…in turn to the outlet,” there is no support in the Specification as originally filed for these features. While there exists support for the duct extending from the inlet to the outlet, there is no support for the duct and housings forming a closed conduit.
Applicant’s Remarks filed 3/25/2022 indicate that “the specification has been amended to remove the subject matter alleged by the Examiner to constitute new matter.” Rem. 11. However, Applicant has not submitted amendments to the Specification, as alleged. Accordingly, the new matter objection is herein maintained.
The amendment filed 3/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: each cable support rack comprising a plurality of longitudinally spaced “bent wire supports” (claim 1). Claim 1 was previously objected to as including new matter, in the previous Non-Final Action mailed 8/24/2021, for the addition of “transverse wire” in the claim. See Non-Final Act. 3. The amendment to replace “transverse wire” with “bent wire supports” does nothing to correct the new matter objection, because “wire” lacks written support in Applicant’s Specification as originally filed. In particular, Applicant’s originally-disclosed rails 345-348 do not provide support for those rails being “bent wire;” nor has Applicant supplied the requested evidence that “rail” provides support for “bent wire.”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 6, 9-15, 19, 20, and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “bent wire support[s],” which lacks written description support in Applicant’s Specification as originally filed. These limitations are not supported by Applicant’s Specification as originally filed. In particular, the Specification originally disclosed only rails, not wires, and therefore, the newly-recited wires or wire portions would not have been understood by an ordinarily skilled artisan at the time of Applicant’s invention as having written description support or being possessed by the inventor.
Claims 2, 6, 9-15, 19, 20, and 22-28 are each rejected as being dependent from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 9-15, 19, 20, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As a preliminary matter, some of the 112(b) rejections presented below were previously made in the Non-Final Action mailed 3/25/2020. Those rejections are being maintained because Applicant has neither corrected the claim language, nor presented arguments directed to the 112(b) rejections.
Claim 1 recites the limitations "each bent wire support" and “the cables” in lines 37 and 42, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to the meaning of “extending longitudinally of” in line 23. In response to Applicant’s request in the Remarks filed 3/25/2022, Applicant is advised to amend the claim to recite, for example, --extending longitudinally along—or –extending longitudinally with respect to--. See Rem. 11.
Re Claims 2 and 23, it is unclear as to the metes and bounds of the term “substantially” in line4  of each claim, because the Specification as originally filed does not disclose what would be considered to meet the “substantially” limitation, versus not “substantially.”
Claim 6 recites the limitations "each lighting component," “the next,” “the duct,” “the container inlet,” and “the container outlet” in lines 6, 6, 7, 7-8, and 8, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to what “which has the container inlet…” in line 7 is modifying, i.e. what has the container inlet?; and whether the second-to-last line in the claim is intended to recite “row in turn” or “row n turn,” because of the presence of both underlining and a strikethrough (if the latter, then the limitation is indefinite).
Claim 22 recites the limitations "the interior," “each lighting component,” and “the next” in lines 10, 23, and 30, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “a respective side wall” in lines 8-9 refers to a respective one of the previously-recited two side walls, or to a distinct side wall; and what “which has the container inlet” in line 31-32 is modifying.
Claim 23 recites the limitation "each side edge" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 9-15, 19, 20, and 24-28 are each rejected as being dependent from a rejected base claim.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., U.S. Patent Application Publication No. 2016/0029578 A1 (hereinafter Martin), in view of Colless et al., U.S. Patent No. 8,234,812 B1 (hereinafter Colless), Laughlin et al., U.S. Patent No. 6,959,898 B1 (hereinafter Laughlin), and Meyer, U.S. Patent No. 6,565,048 B1.
Re Claim 1, Martin teaches an apparatus for growing plants (see, e.g., Abstract) comprising:
An enclosed rectangular shipping container (1; see figure 1 and paragraph [0038]) having a horizontal floor (floor of 1; see id.), a horizontal roof (roof of 1; see id.), and four vertical walls defining an interior including two side walls, a first end wall and a second end wall (see id.);
A plurality of plant support racks (40, 46; see figures 6, 9, 18, and 20) arranged along sides of the container (see id.) for receiving plants thereon at a selected stage of growth (see, e.g., paragraphs [0045]-[0046] and [0055]);
First and second rows of lighting components (30, 32; see figures 8, 18, and 20 and paragraphs [0054]-[0055]) for illuminating the plants, with each row adjacent a respective one of the two side walls of the container (see id.);
The first row including a plurality of the lighting components at spaced positions along the first row (see id.);
The second row including a plurality of the lighting components at spaced positions along the second row separate from the lighting components of the first row (see id.);
An air-conditioning system (6; see paragraphs [0063]-[0065] and [0067]) for cooling the interior of the container (see id.), the air-conditioning system having interior cooling components (61) for directing cooling air into the interior (see paragraph [0063] and figure 23) and exterior heat releasing components (60, 14) mounted on an exterior of the container (see figure 22 and paragraphs [0063] and [0066]);
An entrance door (11 or semi-trailer/freight container door; see figure 2 and paragraph [0067]) which can be opened to allow access to the interior (see id.);
And an electrical control system (portion of 50 that controls 3) for controlling the lighting components (see figure 24 and paragraph [0062]);
Wherein the container comprises a shipping container (see figure 1 and paragraph [0038]);
A first and a second cable support rack (33; see figure 20, illustrating two rows of arrays of 33), each mounted on the horizontal roof (see id.) adjacent a respective one of the side walls, along which cabling is carried (see id. and paragraphs [0054]-[0055]);
Each cable support rack being horizontal and extending longitudinally of the respective one of the side walls (see figure 8);
Each cable support rack lying in planes at right angles to the respective one of the side walls (see id. and figure 20);
Each of the first and second rows of the lighting components being suspended downwardly from a respective one of the cable support racks. See id.
Martin does not expressly teach whether the entrance door can be locked to secure against unauthorized access, and does not expressly teach specific features of the claimed first and second cable support racks. 
Colless, similarly directed to a shipping container for growing plants (see figure 1), comprising a plurality of racks (50) arranged along sides of the container for receiving plants (13) thereon, lighting components (see, e.g., figure 10), and an air conditioning system (see id.), teaches that it is well-known in the art to have an entrance door (29) which can be opened to allow access to the interior of the container (see figures 1 and 2 and column 7, lines 37-39) and can be locked to secure against unauthorized access. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the door of Martin to be able to be locked to secure against unauthorized access, as taught by Colless, in order to restrict entry only to authorized persons. See Martin at paragraph [0070], discussing a surveillance system 100 for, inter alia, monitoring suspicious activity, and the door being able to be locked would add further security for the grow enclosure.
Laughlin, similarly directed to a cable support rack carrying cabling (see, e.g., figure 15), teaches that it is known in the art to have the cable support rack (25, 62) along which cabling is carried (see id.), the cable support rack and the cabling carried thereby being horizontal and extending longitudinally (see id.); the cable support rack comprising a plurality of longitudinal connecting wires (forming mesh 62; see figure 12 and 5:29-33) extending longitudinally along the cable support rack and therefore longitudinally (see figures 12 and 15); the plurality of longitudinally connecting wires being transversely spaced across the cable support rack (see id.); the cable support rack comprising a plurality of longitudinally spaced bent rail supports (25) at spaced positions along the cable support rack (see id.); the plurality of longitudinally spaced bent rail supports extending across and being connected to each of the plurality of longitudinally connecting wires at longitudinally spaced positions along the cable support rack (see id.); each bent rail support being bent to form: a horizontal top rail (111 forms a horizontal top rail; or 35; see figures 2 and 12) defined by a portion of the bent rail support (see id.) arranged to be directly attached (via threaded rod or clamp 111; see figure 12 and 4:59-64) to an overhead structural element of a building (see id.); a first side arm (34; see figures 2 and 13) defined by a portion of the bent rail support attached to one end of the horizontal top rail and depending therefrom (see id.); a bottom support rail (scooped lower portion of 25) on which the cable sit (see figure 15) defined by a portion of the bent rail support attached to a bottom end of the first side arm (see figures 2 and 13); and an upstanding second side (distal open second side of 25) defined by a portion of the bent rail support connected to an outer end of the bottom support rail (see id.); the second side having a top end spaced from the horizontal top rail (see id.) to allow insertion of the cabling through an opening at the top of the second side onto the bottom support rail (see id. and figures 15 and 16); the cable support rack thus being connected to the overhead structural support by a plurality of the horizontal top rails (see figure 15) which are directly fastened to the overhead structural support (see id. and 4:58-64) at spaced positions along the overhead structural support. See figure 15.
 	It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each cable support rack of Martin as modified by Colless to further have the cabling carried thereby being horizontal and extending longitudinally of the respective one of the side walls, and to comprise a plurality of longitudinal connecting wires extending longitudinally along the cable support rack and therefore longitudinally; the plurality of longitudinally connecting wires being transversely spaced across the cable support rack; the cable support rack comprising a plurality of longitudinally spaced bent rail supports at spaced positions along the cable support rack; the plurality of longitudinally spaced bent rail supports extending across and being connected to each of the plurality of longitudinally connecting wires at longitudinally spaced positions along the cable support rack; each bent rail support being bent to form: a horizontal top rail defined by a portion of the bent rail support arranged to be directly attached to an overhead structural element of a building; a first side arm defined by a portion of the bent rail support attached to one end of the horizontal top rail and depending therefrom; a bottom support rail on which the cable sit defined by a portion of the bent rail support attached to a bottom end of the first side arm; and an upstanding second side defined by a portion of the bent rail support connected to an outer end of the bottom support rail; the second side having a top end spaced from the horizontal top rail to allow insertion of the cabling through an opening at the top of the second side onto the bottom support rail; the cable support rack thus being connected to the overhead structural support by a plurality of the horizontal top rails which are directly fastened to the overhead structural support at spaced positions along the overhead structural support, as taught by Laughlin, in order to create a trough to support a larger number of, or heavier, cabling, e.g., for providing electrical power to the many components of Martin or to the number of lights, and to attach the electrical wires, i.e., cabling (required by the lights of Martin; see Martin at figures 24 and 27), for the lights to the ceiling so as to be organized and out-of-the way.
Although Martin as modified by Colless and Laughlin does not expressly teach the bent rail supports being bent wire supports (see 112(a) rejection and new matter objection, supra), such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to use a thinner material for reducing the weight of the cable support rack, if not necessary to support large numbers or heavier cables.
Furthermore, although Martin as modified by Colless and Laughlin does not expressly teach whether horizontal top rail is arranged to be directly attached to the horizontal roof, each cable support rack thus being connected to the horizontal roof by a plurality of the horizontal top rails which are directly fastened to the horizontal roof, Meyer, similarly directed to an apparatus for supporting lights (see 1:55-2:3), teaches that it is known in the art to have the apparatus comprise a cable support rack (102) along which cabling is carried (cabling is carried in 102); the cable support rack and the cabling carried thereby being horizontal (see figures 9 and 10) and extending longitudinally (see id.); the cable support rack comprising a bent rail support (102 is a bent rail support); the bent rail support being bent to form: a horizontal top rail (horizontal top portion of 200; see id.) defined by a portion of the bent rail support (see id.) arranged to be directly attached to the roof (see 3:49-52); the cable support rack thus being connected to the roof by the horizontal top rail (see id.) which is directly fastened to the roof. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the horizontal top rail of Martin as modified by Colless and Laughlin to be arranged to be directly attached to the horizontal roof, each cable support rack thus being connected to the horizontal roof by a plurality of the horizontal top rails which are directly fastened to the horizontal roof at spaced positions along the horizontal roof, as taught by Meyer, in order to attach the cable support racks to already-existing overhead structural components, for example to reduce the number of added components and where not necessary to provide additional structural support for the cables.
	Re Claim 10, Martin as modified by Colless, Laughlin, and Meyer teaches that the interior cooling components comprise two sets of interior cooling components (see Martin at figure 23), each set on a respective side of a center line of the container (see id.) and each set including two or more of the interior cooling components at spaced positions along the container. See id.
	Re Claim 14, Martin as modified by Colless, Laughlin, and Meyer teaches that there is provided a filtration system (12; see Martin at paragraphs [0065]-[0066]) to prevent odour passing from inside the container to an outside atmosphere. See id. and Martin at figure 22.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Laughlin, and Meyer as applied to claim 1 above, and further in view of Palmieri, Jr., U.S. Patent Application Publication No. 2016/0066516 A1. 
Re Claim 2, Martin as modified by Colless, Laughlin, and Meyer does not expressly teach the claim limitations. Martin teaches that the first end wall comprises a partition panel (Martin 10) having the door located between the two side walls (see Martin at figures 2 and 8 and paragraph [0067]). Martin as modified by Colless, Laughlin, and Meyer does not expressly teach where the partition panel is attached or whether welded, and does not expressly teach the remaining limitations.
Palmieri, Jr., similarly directed to a shipping container for growing plants (see paragraph [0027]), teaches that it is known in the art to have a first end wall that comprises a replacement panel (panel having 101, 104, and shown behind 103 and cut-away to show 102; see figure 1A) attached to the side walls (see id.), the roof and the  floor (see id.), the replacement panel having a single door (101) with a fixed panel portion (remainder of the replacement panel besides 101) adjacent the door and an adjacent one of the two side walls. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, Laughlin, and Meyer to have a replacement panel attached onto the front of the side walls, floor and roof, as taught by Palmieri, Jr., in order to securely fasten the partition panel across the entirety of the first wall for ensuring better environment control within the shipping container. See Martin at paragraph [0067]. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the replacement panel of Martin as modified by Colless, Laughlin, Meyer, and Palmieri, Jr. to be welded to the container, as is a well-known manufacturing technique when reconfiguring a shipping container, in order to ensure a strong, durable connection.
Although Martin as modified by Colless, LaPointe, Laughlin, and Palmieri, Jr. does not expressly teach the door located substantially centrally between the two side walls with a fixed panel portion between the door and an adjacent one of the two side walls, such a modification would have been obvious, in order to center the door for aesthetic pleasure or improved structural stability of the front panel. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Laughlin, and Meyer as applied to claim 1 above, and further in view of Whitlow et al., U.S. Patent Application Publication No. 2004/0240214 A1 (hereinafter Whitlow), and Winnett et al., U.S. Patent No. 6,247,830 B1 (hereinafter Winnett).
Re Claim 6, Martin as modified by Colless, Laughlin, and Meyer teaches that each of the first and second rows of lighting components comprises: a plurality of individual light housings (housings for Martin 30; see figures 8 and 20) extending along a full length of the container. See id. Martin as modified by Colless, Laughlin, and Meyer does not expressly teach each of the rows comprising an enclosed housing as claimed, or a lighting cooling system as claimed.
Whitlow, similarly directed to a lighting system, teaches that it is well-known in the art to have a row of lighting components comprising an enclosed housing (housings for 11, 111; see paragraph [0028] and figures 1 and 5) defined by an upper reflector wall (47; see figure 1 and paragraph [0024]) of the housing directing light downwardly  and a bottom wall (43; see id.) of the housing, where the housing is enclosed by the upper reflector wall and the bottom wall (see figure 1); where each lighting component (11, 111) is connected to the next (see figure 5 and paragraph [0028]) by a lighting cooling system (see paragraphs [0019] and [0028]) defined by a duct (see id. and figure 5; 11, 111 are connected to ventilation system through 51, 151), the lighting cooling system passing air through each of the housings with the air entering a container inlet and passing in turn to a container outlet (see figure 5 and paragraphs [0019] and [0028]), the lighting cooling system ventilating each lighting component in the respective row for cooling each of the lighting components in the respective row. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, Laughlin, and Meyer to have each of the rows of lighting components comprising an enclosed housing defined by an upper reflector wall of the housing directing light downwardly and a bottom wall of the housing, where the housing is enclosed by the upper reflector wall and the bottom wall; where each lighting component is connected to the next by a lighting cooling system defined by a duct, the lighting cooling system passing air through each of the housings with the air entering a container inlet and passing in turn to a container outlet, the lighting cooling system ventilating each lighting component in the respective row for cooling each of the lighting components in the respective row, as taught by Whitlow, in order to prevent the lights from overheating or scorching the plants.
And Winnett, similarly directed to a horticultural lighting system, teaches that it is known to have an enclosed housing defined by a transparent bottom wall of the housing (2, 110 form transparent bottom walls; see figure 1); and a lighting cooling system  including a fan (33; see figures 1 and 4, 3:3-14, and 4:31-38) driving air along a duct (25) from an inlet through the housing to an outlet with the air entering the inlet passing along the duct through the lighting component in turn to the outlet (see id.) for cooling the lighting component.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, Laughlin, Meyer, and Whitlow to have the bottom wall of the housing be transparent, as taught by Winnett, in order to allow light egress from the lighting component so as to provide lighting to plants below. It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the lighting cooling system of Martin as modified by Colless, Laughlin, Meyer, and Whitlow to comprise a fan driving air along the duct from an inlet through each of the housings to an outlet with the air entering the inlet passing along the duct through each lighting component in the respective row in turn to the outlet for cooling each of the lighting components in the respective row, as taught by Winnett, in order to use a forced-ventilation system for higher airflow rates and more efficient cooling.
Although Martin as modified by Colless, Laughlin, Meyer, and Whitlow, and further by Winnett does not expressly teach whether the inlet is in the first end wall and the outlet is at the second end wall, wherein the duct extends along a full length of the container, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to provide cooling to all of the lighting components in the rows—the rows extending along a full length of the container from the first end wall to the second end wall (see Martin at figure 8)—and to exhaust the heated air to a position external to the container, rather than internal to the container, so as to prevent overheating of the plants.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Laughlin, and Meyer as applied to claim 1 above, and further in view of Dittman, U.S. Patent Application Publication No. 2014/0283452 A1.
Re Claim 9, Martin as modified by Colless, Laughlin, and Meyer teaches that the exterior heat releasing components are located above a horizontal center line of the second end wall (see Martin at figure 22), but does not expressly teach the remaining limitations.
Dittman, similarly directed to a shipping container for plants (see Abstract), teaches that it is known in the art to have two exterior heat releasing components (350) each located on a respective side of a vertical center line of an end wall of the container (see figure 5) and each located above a horizontal center line of the end wall. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the exterior heat releasing components of Martin as modified by Colless, Laughlin, and Meyer to be two exterior heat releasing components each located on a respective side of a vertical center line of the second end wall of the container and each located above a horizontal center line of the second end wall, as taught by Dittman, in order to provide a front-to-back longitudinal flow of air along the right and left sides of the shipping container for uniform air circulation.
Claims 12, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Laughlin, and Meyer as applied to claims 1 and 10 above, and further in view of Helene et al., U.S. Patent Application Publication No. 2014/0115958 A1 (hereinafter Helene).
	Re Claim 12, Martin as modified by Colless, Laughlin, and Meyer does not expressly teach whether each of the two sets of interior cooling component and each of the first and second rows of lighting components is separately controlled. Martin as modified by Colless, Laughlin, and Meyer teaches that they are controlled by an electrical control panel of the electrical control system. See Martin at figure 27 and paragraphs [0072]-[-0073].
Helene, similarly directed to an apparatus for growing plants in a shipping container (see figures 1 and 2A, Abstract, and paragraph [0022]), comprising interior cooling components comprising two sets of interior cooling components (see figure 8, “interior AC component (2-[pieces])”) and first and second rows (see figures 3 and 5-7) of lighting components (486) for illuminating the plants (see id. and paragraphs [0038]-[0039]), appears to suggest that each of the two sets of interior cooling components and each of the first and second rows of lighting components is controlled by a respective one of two separate electrical control panels (424; see figure 4, showing 424 and another identical-looking structure not labeled) of the electrical control system on the side wall (see id.) which are split and designed to control each side (310a, 310b each have two rows of lighting) separately. See id. and paragraphs [0032]-[0035].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the two sets of interior cooling components and each of the first and second rows of lighting components of Martin as modified by Colless, Laughlin, and Meyer to be controlled by a respective one of two separate electrical control panels of the electrical control system on the side wall which are split and designed to control each side separately, as taught by Helene, in order to provide different environmental conditions for various portions of the grow container when growing two types of plants.
However, even were Martin as modified by Colless, Laughlin, and Meyer and further by Helene not to teach the above features, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the electrical control panels to be two separate panels which are split and designed to control the air-conditioning system and rows of lighting in each side separately, in order to provide different growing conditions if desired to plant multiple types of plants, or to optimize growth of a plant at each stage of growth.
Martin as modified by Colless, Laughlin, Meyer, and Helene does not expressly teach the electrical control panels being on the second end wall. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the electrical control panels to be on the second end wall, in order to place them in an unobtrusive location out of the way of a worker. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claim 13, Martin as modified by Colless, Laughlin, and Meyer teaches that the air-conditioning system comprises an air conditioning power source (see Martin at figures 24 and 27 and paragraphs [0063] and [0072]-[0073]), but does not expressly teach whether the air conditioning power source is separated from other energy sources.
Helene, similarly directed to an apparatus for growing plants in a shipping container (see figures 1 and 2A, Abstract, and paragraph [0022]), teaches an air conditioning power source (one 424; see figure 4 and paragraph [0042]) which is separated from another energy source (other 424). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, Laughlin, and Meyer to have the air conditioning power source be separated from another energy source, as taught by Helene, in order to provide a separate power source for the air conditioning system, which are known to typically require large amounts of power consumption and expend large amounts of heat, or to provide a back-up power source in the event of main power failure. It would have been further obvious to have Martin as modified by Colless, Laughlin, Meyer, and Helene have reduced heating outside the container, due to heat dissipation from the power and energy sources being at disparate parts of the container.
Although Martin as modified by Colless, Laughlin, Meyer, and Helene does not expressly teach other energy sources, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the other energy source of Martin as modified by Colless, Laughlin, Meyer, and Helene to be other plural energy sources, such as solar or other known renewable sources, in order to reduce the consumption requirements of the apparatus.
Re Claim 15, Martin as modified by Colless, Laughlin, and Meyer teaches that interior wall surfaces of the two side walls and he first and second end walls include a reflective layer (Martin 16; see Martin at figure 25 and paragraphs [0068]-[0069]), but does not expressly teach whether the reflective layer is a bright white paint.
Helene, similarly directed to an apparatus for growing plants in a shipping container (see figures 1 and 2A, Abstract, and paragraph [0022]), teaches that it is known to paint interior wall surfaces of the two side walls and the first and second end walls of the container. See paragraph [0023].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the reflective layer of Martin as modified by Colless, Laughlin, and Meyer to be bright white paint, in order to easily and effectively provide the reflective layer desired by Martin, and create even light distribution to the plants from the lighting components.
Re Claim 19, Martin as modified by Colless, Laughlin, and Meyer does not expressly teach the claim limitations.
Helene, similarly directed to an apparatus for growing plants in a shipping container (see figures 1 and 2A, Abstract, and paragraph [0022]), comprising a plurality of plant support racks (see figures 3 and 4) arranged along sides of the container (see id. and paragraph [0035]) for receiving plants (in 705) thereon at a selected stage of growth, teaches that it is known for the plant support racks to each comprise a stand (see figures 3 and 4) with a horizontal support surface (shelves 482; see id. and paragraph [0037]) for plant containers (705; see figure 7) and legs (see figure 3) standing in a stationary position on the floor adjacent a respective one of two side walls of the container. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the plant support racks of Martin as modified by Colless, Laughlin, and Meyer to comprise a stand with a horizontal support surface for plant containers  and legs standing in a stationary position on the floor adjacent a respective one of the two side walls, as taught by Helene, in order to provide a well-known, convention type of plant support rack for stably supporting and growing the plants.
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Laughlin, and Meyer as applied to claim 1 above, and further in view of Baker, U.S. Patent Application Publication No. 2019/0257106 A1.
Re Claim 11, Martin as modified by Colless, Laughlin, and Meyer teaches that the horizontal floor may comprise an insulating material (Martin 15; see Martin at paragraph [0068]) placed over the horizontal floor (see id. and Martin at figure 25), but does not expressly teach the remaining limitations. However, Martin teaches that the container is a shipping container, which are well-known in the art to be constructed of steel. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the horizontal floor of Martin as modified by Colless, Laughlin, and Meyer to be a steel base, in order to use a conventional shipping container.
Baker, similarly directed to a shipping container for growing plants (see, e.g., Abstract) comprising a plurality of racks (105) for growing plants (fodder), lighting components (see, e.g., paragraphs [0038]), and an air conditioning system (see, e.g., paragraph [0084[), teaches that the horizontal floor of the shipping container comprises a wooden sub-frame (see paragraphs [0035] and [0044]) covering a base (see id.; “bottom of the shipping container” in paragraph [0035]) with a sheet floor material (“waterproof and/or wear resistant floor coverings”) laid over the sub-frame. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, Laughlin, and Meyer to comprise a wooden sub-frame covering a steel base with a sheet floor material laid over the sub-frame, as taught by Baker, in order to achieve the desired insulating properties disclosed in Martin, while providing wood to aid in dehumidifying the air.
Re Claim 20, Martin as modified by Colless, Laughlin, and Meyer teaches that there is provided a nutrient liquid supply (Martin 22, 42; see Martin at figures 4, 13, and 29 and paragraphs [0045] and [0058]) with a drain pipe return (Martin 41, 23; see Martin at figures 4, 13, and 29 and paragraphs [0047] and [0050]), but does not expressly teach that the drain pipe return is located at a position on the second end wall raised from the horizontal floor.
Baker, similarly directed to a shipping container for growing plants (see, e.g., Abstract) comprising a plurality of racks (105) for growing plants (fodder), lighting components (see, e.g., paragraphs [0038]), and an air conditioning system (see, e.g., paragraph [0084[), teaches a nutrient liquid supply (130-132, 107; see figure 5 and paragraph [0071]) with a drain pipe return (150, 159) located at a position near a transverse wall (see id.) raised from the floor. See figure 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the drain pipe return of Martin as modified by Colless, Laughlin, and Meyer to be located at a position near a transverse wall raised from the horizontal floor, as taught by Baker, in order to prevent a worker from inadvertently stepping on the drain pipe return. Although Martin as modified by Colless, Laughlin, Meyer, and Baker does not expressly teach the position being on the second end wall, it would have been further obvious to modify the drain pipe return to be on the second end wall, in order to place it in an unobtrusive location where it will be out of the way of a worker tending to the plants. Applicant’s specification does not allege any criticality of having the drain pipe return at a position on the rear wall, rather than near the wall, and it appears the invention would perform equally well with either configuration. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Whitlow, and Winnett.
Re Claim 22, Martin teaches an apparatus for growing plants (see, e.g., Abstract) comprising:
An enclosed rectangular shipping container (1; see figure 1 and paragraph [0038]) having a horizontal floor (floor of 1; see id.), a horizontal roof (roof of 1; see id.), and four vertical walls including two side walls, a first end wall and a second wall (see id.);
A plurality of plant support racks (40, 46; see figures 6, 9, 18, and 20) arranged along sides of the container (see id.) for receiving plants thereon at a selected stage of growth (see, e.g., paragraphs [0045]-[0046] and [0055]);
First and second rows of lighting components (30, 32; see figures 8, 18, and 20 and paragraphs [0054]-[0055]) arranged at spaced positions along the container for illuminating the plants, with each row adjacent a respective side wall of the container (see id.);
An air-conditioning system (6; see paragraphs [0063]-[0065] and [0067]) for cooling the interior of the container (see id.) having interior cooling components (61) for directing cooling air into the interior (see paragraph [0063] and figure 23) and exterior heat releasing components (60, 14) mounted on an exterior of the container (see figure 22 and paragraphs [0063] and [0066]);
An entrance door (11 or semi-trailer/freight container door; see figure 2 and paragraph [0067]) which can be opened to allow access to the interior (see id.);
And an electrical control system (portion of 50 that controls 3) for controlling the lighting components. See figure 24 and paragraph [0062].
Martin does not expressly teach whether the entrance door can be locked to secure against unauthorized access, and does not expressly teach a duct as claimed, the individual light housings connected at spaced positions along the duct, or a lighting cooling system as claimed. 
Colless, similarly directed to a shipping container for growing plants (see figure 1), comprising a plurality of racks (50) arranged along sides of the container for receiving plants (13) thereon, lighting components (see, e.g., figure 10), and an air conditioning system (see id.), teaches that it is well-known in the art to have an entrance door (29) which can be opened to allow access to the interior of the container (see figures 1 and 2 and column 7, lines 37-39) and can be locked to secure against unauthorized access. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the door of Martin to be able to be locked to secure against unauthorized access, as taught by Colless, in order to restrict entry only to authorized persons. See Martin at paragraph [0070], discussing a surveillance system 100 for, inter alia, monitoring suspicious activity, and the door being able to be locked would add further security for the grow enclosure.
Whitlow, similarly directed to a lighting system, teaches that it is known in the art to have a row of lighting components comprising a plurality of individual light housings (housings for 11, 111; see paragraph [0028]) connected at spaced positions along a duct (see id. and figure 5; 11, 111 are connected to ventilation system through 51, 151; see id. and paragraph [0019]), each lighting component comprising a housing (housings for 11, 111), the duct and housings forming a conduit. See id. Whitlow further teaches each lighting component comprising an enclosed housing (47, 37, 39, 43; see figures 1 and 6 and paragraphs [0021] and [0024]) defined by an upper reflector wall (44) of the housing directing light downwardly (44 would function as claimed; see figure 1 and paragraph [0024]), where the housing is enclosed by the upper reflector wall and a bottom wall (formed by 43; see id.); where each lighting component (11, 111) is connected to the next (see figure 5 and paragraph [0028]) by a lighting cooling system (see paragraphs [0019] and [0028]) defined by the duct (see id. and figure 5; 11, 111 are connected to ventilation system through 51, 151), the lighting cooling system passing air along the duct through each of the housings with the air entering a container inlet and passing in turn to a container outlet (see figure 5 and paragraphs [0019] and [0028]), the lighting cooling system ventilating each lighting component in the respective row for cooling each of the lighting components in the respective row. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless to have each of the rows of lighting components comprising a duct and a plurality of individual light housings connected at spaced positions along the duct, where each lighting component is connected to the next by a lighting cooling system moving air along the duct from the inlet through each of the housings to the outlet with the air entering the inlet passing along the duct through each lighting component in the respective row in turn to the outlet for cooling each of the lighting components in the respective row as taught by Whitlow, in order to prevent the lights from overheating or scorching the plants. 
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each lighting component of Martin as modified by Colless to comprise an enclosed housing defined by an upper reflector wall of the housing directing light downwardly, where the housing is enclosed by the upper reflector wall and a bottom wall, as taught by Whitlow, in order to create more efficient use of the lighting components and direct all of the light downwardly towards the growing plants. See Martin at figure 20.
And Winnett, similarly directed to a horticultural lighting system, teaches that it is known to have a duct (25) extending from an inlet to an opposite outlet (see figure 1); and a lighting component comprising a housing (see figures 1 and 4) connected along the cylindrical duct (25), the lighting component comprising an enclosed housing (see, e.g., Abstract) and an upper reflector wall (32 or 112; see id., 4:6-8, and 5:39-41) directing light downwardly and a transparent bottom wall of the housing (2, 110 form transparent bottom walls), where the housing is closed by an upper wall and the transparent bottom wall (see figures 1 and 4 and Abstract); wherein the lighting component has a lighting cooling system defined by a duct (25) which has an inlet and an outlet, the lighting cooling system including a fan (33; see figures 1 and 4, 3:3-14, and 4:31-38) driving air along the duct from an inlet through the housing to an outlet with the air entering the inlet passing along the duct through the lighting component in turn to the outlet (see id.) for cooling the lighting component.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless and Whitlow to have a duct extending from an inlet to an opposite outlet; each lighting component of Martin as modified by Colless and Whitlow to comprise an enclosed housing defined by an upper reflector wall directing light downwardly (Whitlow previously relied upon for this teaching) and a transparent bottom wall of the housing, where the housing is enclosed by the upper reflector wall (Whitlow relied upon for this teaching) and the transparent bottom wall; the lighting cooling system including a fan driving air along the duct from the inlet through each lighting component in the respective row to the outlet with the air entering the inlet passing along the duct through each housing in turn to the outlet, as taught by Winnett, in order to ensure that each light is individually cooled for optimum heat dissipation, such that the lights may be placed closer to plants to increase light intensity without burning the plants, and smaller wattage lamps may be used to reduce power consumption. See Winnett at 4:24-30. Furthermore, the lighting cooling system of Winnet including a fan as claimed would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to use a forced-ventilation system for higher airflow rates and more efficient cooling.
Although Martin as modified by Colless and Whitlow, and further by Winnett is silent as to whether the inlet is in the first end wall and the outlet is at the second end wall, such that the duct extends along a full length of the container, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to provide cooling to all of the lighting components in the rows—the rows extending along a full length of the container from the first end wall to the second end wall (see Martin at figure 8)—and to exhaust the heated air to a position external to the container, rather than internal to the container, so as to prevent overheating of the plants.
Re Claim 25, Martin as modified by Colless, Whitlow, and Winnett teaches that the interior cooling components comprise two sets of interior cooling components (see Martin at figure 23), each set on a respective side of a center line of the container (see id.) and each set including two or more of the interior cooling components at spaced positions along the container. See id.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Whitlow, and Winnett as applied to claim 22 above, and further in view of Palmieri, Jr. 
Re Claim 23, Martin as modified by Colless, Whitlow, and Winnett does not expressly teach the claim limitations. Martin teaches that the first end wall comprises a partition panel (Martin 10) having the door located between the two side walls (see Martin at figures 2 and 8 and paragraph [0067]). Martin as modified by Colless, Whitlow, and Winnett does not expressly teach where the partition panel is attached or whether welded, and does not expressly teach the remaining limitations.
Palmieri, Jr., similarly directed to a shipping container for growing plants (see paragraph [0027]), teaches that it is known in the art to have a first end wall that comprises a replacement panel (panel having 101, 104, and shown behind 103 and cut-away to show 102; see figure 1A) attached to the side walls (see id.), the roof and the  floor (see id.), the replacement panel having a single door (101) with a fixed panel portion (remainder of the replacement panel besides 101) adjacent a side edge of the door and an adjacent one of the two side walls. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, Whitlow, and Winnett to have a replacement panel attached onto the front of the side walls, floor and roof, as taught by Palmieri, Jr., in order to securely fasten the partition panel across the entirety of the first wall for ensuring better environment control within the shipping container. See Martin at paragraph [0067]. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the replacement panel of Martin as modified by Colless, Whitlow, Winnett, and Palmieri, Jr. to be welded to the container, as is a well-known manufacturing technique when reconfiguring a shipping container, in order to ensure a strong, durable connection.
Although Martin as modified by Colless, Whitlow, Winnett, and Palmieri, Jr. does not expressly teach the door located substantially centrally between the two side walls with a fixed panel portion between each side edge of the door and an adjacent one of the two side walls, such a modification would have been obvious, in order to center the door for aesthetic pleasure or improved structural stability of the front panel. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Whitlow, and Winnett as applied to claim 22 above, and further in view of Dittman.
Re Claim 24, Martin as modified by Colless, Whitlow, and Winnett teaches that the exterior heat releasing components are located above a horizontal center line of the second end wall (see Martin at figure 22), but does not expressly teach the remaining limitations.
Dittman, similarly directed to a shipping container for plants (see Abstract), teaches that it is known in the art to have two exterior heat releasing components (350) each located on a respective side of a vertical center line of an end wall of the container (see figure 5) and each located above a horizontal center line of the end wall. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the exterior heat releasing components of Martin as modified by Colless, Whitlow, and Winnett to be two exterior heat releasing components each located on a respective side of a vertical center line of the second end wall of the container and each located above a horizontal center line of the second end wall, as taught by Dittman, in order to provide a front-to-back longitudinal flow of air along the right and left sides of the shipping container for uniform air circulation.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Whitlow, and Winnett as applied to claims 22 and 25 above, and further in view of Helene.
	Re Claim 26, Martin as modified by Colless, Whitlow, and Winnett does not expressly teach whether each of the two sets of interior cooling component and each of the first and second rows of lighting components is separately controlled. Martin as modified by Colless, Whitlow, and Winnett teaches that they are controlled by an electrical control panel of the electrical control system. See Martin at figure 27 and paragraphs [0072]-[-0073].
Helene, similarly directed to an apparatus for growing plants in a shipping container (see figures 1 and 2A, Abstract, and paragraph [0022]), comprising interior cooling components comprising two sets of interior cooling components (see figure 8, “interior AC component (2-[pieces])”) and first and second rows (see figures 3 and 5-7) of lighting components (486) for illuminating the plants (see id. and paragraphs [0038]-[0039]), appears to suggest that each of the two sets of interior cooling components and each of the first and second rows of lighting components is controlled by a respective one of two separate electrical control panels (424; see figure 4, showing 424 and another identical-looking structure not labeled) of the electrical control system on the side wall (see id.) which are split and designed to control each side (310a, 310b each have two rows of lighting) separately. See id. and paragraphs [0032]-[0035].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the two sets of interior cooling components and each of the first and second rows of lighting components of Martin as modified by Colless, Whitlow, and Winnett to be controlled by a respective one of two separate electrical control panels of the electrical control system on the side wall which are split and designed to control each side separately, as taught by Helene, in order to provide different environmental conditions for various portions of the grow container when growing two types of plants.
However, even were Martin as modified by Colless, Whitlow, and Winnett and further by Helene not to teach the above features, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the electrical control panels to be two separate panels which are split and designed to control the air-conditioning system and rows of lighting in each side separately, in order to provide different growing conditions if desired to plant multiple types of plants, or to optimize growth of a plant at each stage of growth.
Martin as modified by Colless, Whitlow, Winnett, and Helene does not expressly teach the electrical control panels being on the second end wall. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the electrical control panels to be on the second end wall, in order to place them in an unobtrusive location out of the way of a worker. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claim 27, Martin as modified by Colless, Whitlow, and Winnett teaches that the air-conditioning system comprises an air conditioning power source (see Martin at figures 24 and 27 and paragraphs [0063] and [0072]-[0073]), but does not expressly teach whether the air conditioning power source is separated from other energy sources.
Helene, similarly directed to an apparatus for growing plants in a shipping container (see figures 1 and 2A, Abstract, and paragraph [0022]), teaches an air conditioning power source (one 424; see figure 4 and paragraph [0042]) which is separated from another energy source (other 424). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Martin as modified by Colless, Whitlow, and Winnett to have the air conditioning power source be separated from another energy source, as taught by Helene, in order to provide a separate power source for the air conditioning system, which are known to typically require large amounts of power consumption and expend large amounts of heat, or to provide a back-up power source in the event of main power failure. It would have been further obvious to have Martin as modified by Colless, Whitlow, Winnett, and Helene have reduced heating outside the container, due to heat dissipation from the power and energy sources being at disparate parts of the container.
Although Martin as modified by Colless, Whitlow, and Winnett, and Helene does not expressly teach other energy sources, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the other energy source of Martin as modified by Colless, Whitlow, Winnett, and Helene to be other plural energy sources, such as solar or other known renewable sources, in order to reduce the consumption requirements of the apparatus.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Colless, Whitlow, and Winnett as applied to claim 22 above, and further in view of Baker.
Re Claim 28, Martin as modified by Colless, Whitlow, and Winnett teaches that there is provided a nutrient liquid supply (Martin 22, 42; see Martin at figures 4, 13, and 29 and paragraphs [0045] and [0058]) with a drain pipe return (Martin 41, 23; see Martin at figures 4, 13, and 29 and paragraphs [0047] and [0050]), but does not expressly teach that the drain pipe return is located at a position on the second end wall raised from the horizontal floor.
Baker, similarly directed to a shipping container for growing plants (see, e.g., Abstract) comprising a plurality of racks (105) for growing plants (fodder), lighting components (see, e.g., paragraphs [0038]), and an air conditioning system (see, e.g., paragraph [0084[), teaches a nutrient liquid supply (130-132, 107; see figure 5 and paragraph [0071]) with a drain pipe return (150, 159) located at a position near a transverse wall (see id.) raised from the floor. See figure 5.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the drain pipe return of Martin as modified by Colless, Whitlow, and Winnett to be located at a position near a transverse wall raised from the horizontal floor, as taught by Baker, in order to prevent a worker from inadvertently stepping on the drain pipe return. Although Martin as modified by Colless, Whitlow, Winnett, and Baker does not expressly teach the position being on the second end wall, it would have been further obvious to modify the drain pipe return to be on the second end wall, in order to place it in an unobtrusive location where it will be out of the way of a worker tending to the plants. Applicant’s specification does not allege any criticality of having the drain pipe return at a position on the rear wall, rather than near the wall, and it appears the invention would perform equally well with either configuration. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive. In view of the amendments to claim 1, the previous rejection has been modified above.
Applicant argues that “there is in effect no support rack [in Laughlin] defined by longitudinal rails/wires since the mesh is merely draped over transvers [sic] hangers.” Rem. 13.
Applicant’s argument is unpersuasive. Applicant’s Specification discloses cable support racks (34), each composed of bent transverse wire supports (343; see figure 2) and longitudinal connecting wires (344). Each of the bent wire supports, in turn, is composed of a transverse top rail (345; see figures 2, 6, and 6A), a vertical depending arm (346), a transverse bottom rail (347), and an angled side arm (348). Accordingly, Laughlin’s cable support rack is precisely the same as Applicant’s cable support rack. In particular, Laughlin’s cable support rack (25, 62) is composed of bent transverse wire supports (25), and longitudinal connecting wires (mesh 62 is formed of longitudinal connecting wires).
Applicant’s argument does not explain why Laughlin’s alleged “mesh [ ] merely draped over transvers[e] hangers,” cannot be relied upon to teach the claimed cable support rack. For example, Applicant does not explain or provide support as to why the claimed support rack excludes mesh draped over a transverse hanger, as Applicant characterizes Laughlin.
Applicant argues that “the Examiner has in no way addressed the question as to why the person skilled in the art when considering a lighting and cabling arrangement in an apparatus for growing plants would in any way look to…a mesh arrangement.” Rem. 13.
To the extent that applicant contends Laughlin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant has characterized its invention as “a…cabling arrangement.” Applicant’s Specification explains that the cable support rack “provide[s] a simple support for the lighting components and the duct 31 which are hung on the cable support racks by suitable hangers 342.” Spec. 14:5-9. The cables themselves are supported by the bent wire supports 343. Id. at 14:9-16. Thus, the problem attempted to be solved by Applicant pertains to providing an overhead support for cabling and electrical components.
Here, Laughlin is similarly directed to a cabling arrangement. See abstract. Similar to the problem Applicant was attempting to solve, Laughlin attempts to provide a simple support (see id., noting “easier to install”) for lighting or other electrical cables. See 1:62-67. Accordingly, Laughlin is at least reasonably pertinent to the problem Applicant was attempting to solve.
Applicant avers that, in Whitlow, “[t]here is simply no disclosure of a duct passing through the container from an inlet of the container at one end wall to the other end wall where the air passes through the duct and through each housing.” Rem. 14. Applicant similarly argues, in Winnett, that “there is no disclosure of how the ducts 25 are fed with air and no disclosure of whether the lights are connected in a row from an inlet at the container wall to an outlet.” Id. at 14-16.
Applicant’s arguments are unpersuasive because they attack Whitlow or Winnett singly for allegedly failing to teach features for which the Examiner does not rely upon Whitlow or Winnett alone. In particular, the Examiner has proffered a rationale with reasoned underpinning as to why an ordinarily skilled artisan at the time of Applicant’s invention would have modified the lighting cooling system of Martin as modified by Colless, Whitlow, and Winnett, to arrive at the claimed invention.
Applicant argues that “[i]n Whitlow the inner housing does not include these elements. In Winnett reflector does not define the housing.” Rem. 15.
Applicant’s arguments are again unpersuasive because they attack Whitlow and Winnett singly for allegedly failing to teach what the combined teachings of Whitlow and Winnett provide. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642